Citation Nr: 1028473	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-20 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for Wolff-Parkinson-White 
syndrome, evaluated as 10 percent disabling prior to November 1, 
2005 and zero percent disabling thereafter, to include the 
propriety of a reduction to 0 percent effective November 1, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1967 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which effectuated a reduction, 
previously proposed in May 2005, of the disability rating 
assigned for service-connected Wolff-Parkinson-White syndrome.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Subsequent to the issuance of its most recent Supplemental 
Statement of the Case (SSOC) in May 2007, the RO received 
additional VA treatment records that pertain to treatment 
rendered from June 2008 to December 2009.  Cardiology records 
that are relevant to the Veteran's treatment for Wolff-Parkinson-
White syndrome are included in these newly obtained records.  
Under 38 C.F.R. § 19.31, the addition of such records to the 
claims file warrants the issuance of a new SSOC that addresses 
the new records.  No such action has been taken.  The absence of 
an SSOC constitutes a procedural defect warranting a remand for 
corrective action.  See 38 C.F.R. § 19.9.

Accordingly, the case is REMANDED for the following action:

The Veteran and his representative should be 
furnished with a Supplemental Statement of 
the Case (SSOC) that addresses the Veteran's 
claim for a an increased rating for Wolff-
Parkinson-White syndrome, evaluated as 10 
percent disabling prior to November 1, 2005 
and zero percent disabling thereafter, to 
include the propriety of a reduction to zero 
percent effective November 1, 2005.  The SSOC 
should address the staged rating assigned for 
the Wolff-Parkinson-White syndrome, and, 
consideration should be given as to whether 
referral for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is 
warranted.  The Veteran should be given a 
full opportunity to respond to the SSOC 
before this case is returned to the Board, if 
indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


